DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/17/21 has been received and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (US 2015/0109875 cited in the last Office Action).
Regarding claim 10: Okuda discloses a memory device, comprising:
a switch (Fig. 3, TR) transferring data on a first line (line that connects C to TR) to a second line (BL) in response to a transmission signal (WL); and
a pump voltage output circuit (boost circuit, paragraph [0165], lines 5-6 or 105 in Fig. 3 and paragraph [0084]) coupled to a gate of the switch and outputting the transmission signal to the gate,
wherein the pump voltage output circuit (paragraphs [0005], [0083], [0084], lines 2-4) is configured to:

generate the transmission signal having a second voltage (Fig. 3, Vrw is considered a second voltage that is generated by the pump circuit 105) greater than the first voltage, and apply the transmission signal to the gate, when the data is transferred to the second line (Fig. 6, WRITE “1” to BL).
Regarding claim 15: Okuda discloses the memory device of claim 10, wherein the switch is embodied as a transistor (TR) having a turn-on level that is adjusted according to the level of the transmission signal (WL signal) (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Izumi et al (US 2016/0111138 cited in the last Office Action, hereinafter “Izumi”).
The only difference between claim 11 and Okuda is that the pump voltage output circuit comprises: a first voltage output circuit configured to output the first voltage to the gate in response to a first enable signal; and a second voltage output circuit configured 
Regarding claim 12: Okuda (Fig. 6) in view of Izumi discloses after outputting the first voltage to the gate using the first voltage output circuit, the pump voltage output circuit outputs the second voltage to the gate using the second voltage output circuit.
Regarding claim 13: lzzumi discloses the memory device of claim 11, wherein the first voltage output circuit includes a transistor (Fig. 12, 22) transferring the first voltage to the gate in response to the first enable signal (BST_EN is low).
Regarding claim 14: Izumi discloses the memory device of claim 11, wherein the second voltage output circuit comprises:
a pump (capacitor) generating the second voltage by pumping the first voltage (VDD); and
a transistor (22) transferring the second voltage to the gate in response to the second enable signal (when BST_EN is high).

Allowable Subject Matter
Claims 1-9 and 16-18 are allowed.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
Applicant argued:
“According to the amended claim 10, the claimed pump voltage output circuit applies a transmission signal having a first voltage or a second voltage greater than the first voltage. The claimed pump voltage output circuit generates the first voltage and the second voltage for the transmission signal. The claimed pump voltage output circuit outputs the transmission signal having the first voltage to a gate of a switch and then outputs the transmission signal having the second voltage to the gate. This means that the second voltage is additionally applied to the gate to which the first voltage is applied. Therefore, two different voltage sources are used for the transmission signal. One of the voltage sources is a voltage source of the first voltage, and the other is a voltage source of the second voltage.
Okuda fails to teach that a pump voltage output circuit is configured to: apply a first voltage to a gate before data is transferred to a second line; and generate a transmission signal having a second voltage greater than the first voltage, and apply the transmission signal to the gate to transfer the data to the second line, as recited in claim 10.

Referring to FIGS. 3 and 6 of Okuda, Okuda discloses “[i]n other words, as described with reference to FIG. 3, when the selection signal WL-SEL] is raised from “L” to “H”, the gate voltage VTG of the transfer gate transistor M0 on the word line WL is boosted from V0 to V11 (P11) via the transistor M3. Although the gate of the transistor MO has a potential lower than VDD because the gate of the transistor M3 has a potential of VDD, the transistor MO turns on.” Emphasis added.
Referring to FIG. 3 of Okuda, it appears that, in Okuda, a voltage of a word line WL is changed by a gate voltage VTG of a transistor MO, not a voltage of a pre-word line Pre-WL. In other words, the gate voltage VTG of Okuda is a boosted voltage, but the gate voltage VTG is not directly applied to the word line WL because the gate voltage VTG merely controls a turn on level of the transistor MO. Okuda does not disclose or suggest applying voltages, generated from different voltage sources, to a gate of the transistor MO. 
Thus, Okuda fails to teach at least that a pump voltage output circuit is configured to: apply a first voltage to a gate before data is transferred to a second line; and generate a transmission signal having a second voltage greater than the first voltage, and apply the transmission signal to the gate to transfer the data to the second line, as discussed for claim 10. 
For at least the foregoing reasons, Okuda fails to teach all of the features of independent claim 10 and its dependent claims and thus cannot anticipate these 
In response to the above arguments, Applicant is reminded that the claims are examined in light of their broadest reasonable interpretation. See MPEP 2111. In addition, although the claims are interpreted in light of the specification, limitations from the specifications are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation of “two different voltage sources, one of the voltage sources is a voltage source of the first voltage, and the other is a voltage source of the second voltage.” is not recited in claim 10.
Okuda does teach that a pump voltage output circuit (105) is configured to: apply a first voltage (VDD) to a gate (gate of TR) before data (data “WRTIE 1” is transferred to a second line (BL); and generate a transmission signal (WL) having a second voltage (Vrw) greater than the first voltage, and apply the transmission signal to the gate to transfer the data (WRITE “1”) to the second line (BL), as recited in claim 10.
The Office Action did not mention about the gate voltage VTG as argued by Applicant on page 12, lines 1-6. In fact, the gate voltage in the Office Action is considered the voltage on the word line that is applied to the gate of the switch TR. 
Clearly, Okuda discloses all the limitations of claims 10-15 as stated in the 102(a)(1) rejections and the above response; therefore, the 102(a)(1) of claims 10 and 15 and the 103 rejections of claims 11-14 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUAN HOANG/           Primary Examiner, Art Unit 2827